Citation Nr: 1324791	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  08-12 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the cervical spine prior to August 31, 2010 and, thereafter, entitlement to a rating in excess of 20 percent.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980 and April 1981 to October 2001. 

This claim was last before the Board of Veterans' Appeals (Board) in May 2010, on appeal from an October 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO denied the Veteran's claim for an increased disability rating for his cervical spine disability as well as a claim for service connection for gastroesophageal reflux disease (GERD).  The Veteran timely perfected appeals as to both issues.  

The Veteran testified at a Travel Board hearing in December 2009 before the undersigned Veterans Law Judge at the RO.  A transcript of that proceeding has been associated with the claims file.  In May 2010, the Board remanded both claims for additional development.

Subsequent to the Board's remand, the Appeals Management Center (AMC) issued an October 2010 rating decision granting entitlement to service connection for GERD and awarding a 20 percent disability rating for the Veteran's cervical spinal disability, effective August 31, 2010.  The Board is mindful that the Veteran's representative listed "entitlement to an increased rating for digestive disability" as an issue on a June 2013 appellate brief.  However, since the grant of service connection for GERD constituted a full grant of the benefits sought in regard to that disability, and because the Veteran did not submit a timely notice of disagreement in regard to the effective date or disability rating assigned for GERD, that matter is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  However, since the Veteran has not indicated that the assignment of the 20 percent for his cervical spine disability satisfies his increased rating claim, and because higher ratings remain available, that issue remains in appellate status.  AB, 6 Vet. App. at 39.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action in regard to the appeal is warranted, even though such will, regrettably, further delay an appellate decision.

In May 2010, the Board directed the RO/AMC to assist the Veteran in obtaining his private treatment records, specifically records from Dr. May.  A subsequent May 2010 letter from the AMC to the Veteran reflects that he was provided a VA Form 21-4142, Authorization for Release of Information.  A July 2010 report of telephone contact reflects that the Veteran called VA to report that he had contacted Dr. May's office and had been informed that they had never received any request for records from VA.  A note on the report of contact states that the Veteran had submitted a VA Form 21-4142 for Dr. May and instructs that appropriate VA staff should submit a records request to Dr. May's office.  However, the claims file contains no copies of any letters to Dr. May's office and an October 2010 letter does not indicate that any attempts were made to obtain the records from Dr. May.

As the claims file reflects that the development directed in prior remands was not adequately completed, this matter must be remanded to the RO/AMC in accordance with Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In Spurgeon v. Brown, the Court specifically held that VA had a duty to advise the claimant of the potential relevance of employment records.  10 Vet. App. 194, 197-98 (1997).  As the Veteran has reported that his cervical spine disability affects his on-the-job performance as a chaplain in a correctional facility, he should be notified of the potential relevance of his employment records.

Pursuant to 38 C.F.R. § 3.327(a) (2012), examinations will be requested whenever VA determines that there is a need to determine the exact severity of a disability.  See also 38 C.F.R. § 3.159 (2012).  As noted by the Veteran's representative in the June 2013 brief, approximately three years have passed since the Veteran's last VA examination.  As the Veteran has contended that his cervical spine disability is progressive in nature, another examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Determine whether or not the Veteran has received any VA care for his service-connected spinal disability.  If so, gather any outstanding VA treatment records and associate them with the claims file.  If no such records are available, include documentation of the unavailability in the claims file. 

2. Afford the Veteran an additional opportunity to submit any private evidence that is not within the current record.  Specifically advise him of the potential relevance of employment records on his claim for increase.  Provide him with forms authorizing the release of any outstanding private treatment and/or employment records - to specifically include, but not limited to, records from Dr. May (Sacred Heart Medical System), Dr. Chapleau (Baptist Hospital), and the State of Florida Department of Corrections.  Make at least two (2) attempts to obtain records from any identified/authorized source and associate any available records with the claims file.  Place copies of the request letters in the claims file.  If any records are not available, inform the Veteran and request that he submit any copies in his possession.

3. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spinal disorders examination, by an appropriate medical professional, at a VA medical facility. 

The entire claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented assertions and medical history, to specifically include his private treatment.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should identify all neurological manifestations of the service-connected cervical spine disability.  For each identified manifestation, the examiner should indicate whether such manifestation constitutes a separately ratable disability; and, if so, provide an assessment of the severity of the manifestation as mild, moderate, moderately severe, or severe.

The examiner should conduct range of motion testing of the cervical spine (expressing the results in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the cervical spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether the Veteran has any ankylosis of the cervical spine; and, if so, the extent thereof and whether it is favorable or unfavorable. 

Considering all orthopedic and neurological findings, the examiner should opine whether it is appropriate to evaluate the disability as intervertebral disc syndrome (IVDS).  If so, the examiner should indicate the total duration and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician) over the past 12 months:  (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

Finally, the examiner should discuss whether, considering all pertinent lay and medical evidence, there has/have been any change(s) in the severity of the service-connected lumbar spine disability since the February 2007 and August 2010 VA examinations.  If so, the examiner should identify the approximate date(s) of any such change(s), and provide an assessment of the severity of the disability for each date.  The examiner should set forth all findings and test results, along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

4.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file a copy of any notices of the date and time of the examination sent to him by the pertinent VA medical facility. 

5.    Readjudicate the remanded claim, to include consideration of any appropriate staged ratings.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop the claims is both critical and appreciated. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


